Title: To Thomas Jefferson from Gouverneur Morris, 6 January 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 6 January 1793

Mr. Short, who is so kind as to take Charge of my Letters as far as Bourdeaux, will go he says this Day. I therefore take the latest Opportunity to write, and to inform you that the Appearances have not at all changed since mine of the first. Dumouriez has been some Days in Paris; He stays at Home under Pretence of Illness, but in Fact to receive and consider the Propositions of the different Parties. It would seem that he is not reconcild to Pache the Minister of War. Pache is very strong in Paris, and that Circumstance renders him formidable both to his Colleagues and to the Convention. I am told that the Majority of the latter Body expect soon to be supported by a considerable Number of Volunteers from the Departments. I am also told, that it cannot be long before the Bursting of the Storm which has been so long brewing. This last Intelligence is from one of those who, tho a Promoter of the last Revolution, is now marked as one of the Victims. He says he will die hard but laments the  Feebleness of Temper which he experiences among those who, like him, are doom’d to Destruction. On the other Hand, a Person of cool discerning Temper and Understanding, who is in the Confidence of those who direct the Jacobines, told me when I last saw him that they are determin’d to rule or perish. You will easily suppose that this Prevision of Horrors is far from pleasant. I have, I assure you, been not a little tempted to spend a few Days with some of my friends in the Country during the Festive Season, which would render such an Excursion natural, but the critical State of Things with Great Britain might take a Turn which it would be important for you to know and therefore it is right that I stay here. I am Sir with Esteem and Respect your obedient Servant

Gouv Morris

